


109 HRES 810 : Waiving a requirement of clause 6(a) of

U.S. House of Representatives
2006-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 175
		109th CONGRESS
		2d Session
		H. RES. 810
		[Report No. 109–460]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2006
			Mr.
			 Putnam, from the Committee on
			 Rules, reported the following resolution; which was referred
			 to the House Calendar and ordered to be printed
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of
		  rule XIII with respect to consideration of certain resolutions reported from
		  the Committee on Rules.
	
	
		That the requirement of clause 6(a)
			 of rule XIII for a two-thirds vote to consider a report from the Committee on
			 Rules on the same day it is presented to the House is waived with respect to
			 any resolution reported on the legislative day of May 11, 2006, providing for
			 consideration of the concurrent resolution (H. Con. Res. 376) establishing the
			 congressional budget for the United States Government for fiscal year 2007 and
			 setting forth appropriate budgetary levels for fiscal years 2008 through
			 2011.
		
	
		May 10, 2006
		Referred to the House Calendar and ordered to be
		  printed
	
